706 S.E.2d 228 (2011)
STATE
v.
Lorenzo RICHARDSON.
No. 427P10-3.
Supreme Court of North Carolina.
February 3, 2011.
Lorenzo Richardson, Raleigh, for Richardson, Lorenzo.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.
C. Colon Willoughby, Jr., District Attorney, for State.
The following order has been entered on the motion filed on the 5th of January 2011 by Defendant for Notice of Appeal:
"Motion Dismissed Ex Mero Motu by order of the Court in conference, this the 3rd of February 2011."